Case 2:20-cv-01204-CCC-ESK Document 44-3 Filed 03/04/21 Page 1 of 2 PageID: 307




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


  RACHEL KELLY AND TONI
  BOARDMAN, individually and on behalf of              C.A. No. 2:20-cv-01204-CCC-ESK
  all others similarly situated,

                              Plaintiffs,                [PROPOSED] ORDER APPROVING
               v.                                         REVISED NOTICE AND SETTING
  DSV AIR & SEA, INC.,                                     FINAL APPROVAL HEARING

                              Defendant.



        THIS MATTER having come before the Court by Plaintiffs Rachel Kelly and Toni

 Boardman, individually and on behalf of all others similarly situated (“Plaintiffs”) by way of their

 Motion to Approve Plaintiffs’ Revised Notice of Collective Action Settlement and the Court

 having considered the submission, and good cause being shown,

        IT IS HEREBY ORDERED that the Motion (ECF No. 44.) is GRANTED, and that:

        1.      The Court hereby approves Plaintiffs’ Revised Notice of Collective Action

                Settlement (ECF No. 44–1) and directs the Administrator to send the Revised

                Notice in accordance with the Settlement Agreement.

        2.      The Court will conduct a Final Approval Hearing on June 10, 2021 at 10:30

                a.m. EST at the United States Courthouse, 50 Walnut Street, Newark, New

                Jersey. Alternatively, the hearing may be held by telephone or video

                conference due to COVID-19 safety precautions.

        3.      The remaining provisions of the Court’s January 14, 2021 Order (ECF No.

                43), remain in place.
Case 2:20-cv-01204-CCC-ESK Document 44-3 Filed 03/04/21 Page 2 of 2 PageID: 308




 Dated: _________________, 2021


                                    ___________________________________
                                    Hon. Claire C. Cecchi
                                    United States District Court Judge




                                       2
